Exhibit 99.1 YM BIOSCIENCES ANNOUNCES COMPLIANCE WITH AIM RULE 26 MISSISSAUGA, Canada August 17, 2007– YM BioSciences Inc. (AMEX:YMI, TSX:YM, AIM:YMBA), an oncology company that identifies, develops and commercializes differentiated products for patients worldwide, today announces that the information required to be disclosed in accordance with Rule 26 of the AIM Rules for Companies is available in the “Shareholder Information/ Rule 26 Disclosures” section on the Company’s home page, www.ymbiosciences.com. About YM BioSciences YM BioSciences Inc. is an oncology company that identifies, develops and commercializes differentiated products for patients worldwide.The Company has two late-stage products: nimotuzumab, a humanized monoclonal antibody that targets the epidermal growth factor receptor (EGFR) for which recruitment in a Phase III trial in pediatric glioma has just been completed and which is approved in several countries for treatment of various types of head and neck cancer; and AeroLEF™, a proprietary, inhaled-delivery composition of free and liposome-encapsulated fentanyl in development for the treatment of moderate to severe pain, including cancer pain. This press release may contain forward-looking statements, which reflect the Company's current expectation regarding future events. These forward-looking statements involve risks and uncertainties that may cause actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements. Such factors include, but are not limited to, changing market conditions, the successful and timely completion of clinical studies, the establishment of corporate alliances, the impact of competitive products and pricing, new product development, uncertainties related to the regulatory approval process and other risks detailed from time to time in the Company's ongoing quarterly and annual reporting. Certain of the assumptions made in preparing forward-looking statements include but are not limited to the following: that nimotuzumab will continue to demonstrate a competitive safety profile in ongoing and future clinical trials; that AeroLEF™ will continue to generate positive efficacy and safety data in future clinical trials; and that YM and its various partners will complete their respective clinical trials within the timelines communicated in this release. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Enquiries: Thomas Fechtner, the Trout Group LLC James Smith, the Equicom Group Inc. Tel. +1-212-477-9007 x31 Tel. +1-416-815-0700 x 229 Fax +1-212-460-9028 Fax +1-416-815-0080 Email: tfechtner@troutgroup.com Email: jsmith@equicomgroup.com Nominated Adviser Ryan Gaffney Canaccord Adams Ltd Tel. +44(0)20 7050 6500
